DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 13-32 are currently pending.  Claims 31-32 are newly added.  Claims 13, 19, 21, 24 and 29-30 are amended.  Claims 14, 21-23 and 25-26 are withdrawn as being drawn to a nonelected invention or species.  Claims 13, 15-20 and 24-32 are examined in light of the elected species.  


Previous Rejections
            Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  


Objections/Rejections Withdrawn

Claim Objection



Claim Rejections - 35 USC § 103
In light of the amendments to the claims the rejection of claims 13, 15-20, and 27-30 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mabile et al. WO 2010/118925 (10/21/2010) as evidenced by Pabalan et al. US 2015/183979 (7/2/2015)(4/2/2019 IDS) is withdrawn.    

In light of the amendments to the claims the rejection of claim 24 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mabille et al. WO 2010/118925 (10/21/2010) as evidenced by Pabalan et al. US 2015/183979 (7/2/2015)(4/2/2019 IDS) as applied to claims 13, 15-20, and 27-30 and further in view of Scheuremann et al. US 2017/0151139 (12/1/2015) is withdrawn.          



Objections Maintained/New Rejections 


Claim Objection
Claim 20 remains objected to because of the following informalities:  the recitation of “pbw”.  This term appears to be an abbreviation.  The full name should be .  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 
Claims 13, 15-20, and 27-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mabile et al. WO 2010/118925 (10/21/2010). 
Mabille et al. (Mabille) teaches a process for hair treatment comprising the step of applying onto hair a composition comprising a cationic polymer and an oil, wherein the hair comprises damaged hair and optionally virgin hair.  (See Abstract, claim 1 and See Mabille page 28, lines 29-32).  This reads on a method for mending split ends of hair comprising contacting the hair with split ends (the damaged hair) with a hair composition.  The hair composition comprises a specific cationic polymer and an oil. (See page 1, line 29 to page 2, lines 19 and page 27).  A specific cationic polymer that is described as especially suitable is a hydroxypropyl Guar Hydroxypropyl trimonium Chloride. (See page 2 and page 4) 
Mabile discloses at page 4:

Double modified guars are known by the one skilled in the art. Some are referred to, according to INCI terminology, as Hydroxypropyl Guar Hydroxypropyltrimonium Chloride. A double modified guar that can be used is Jaguar® C162, Rhodia.
The degree of modification by groups b) (molar substitution or MS) is preferably between 0.1 and 1.2, preferably of between 0.3 and 0.7. The degree of modification by groups a) (degree of substitution or DS) is preferably between 0.01 and 0.6, preferably between 0.05 and 0.20. This is the case, for example, for the Jaguar® C162, Rhodia, that has a MS and a DS in these ranges.
The double modified guar can have a weight-average molar mass of at least 10000 g/mol, and more preferably of higher than 100000 g/mol, preferably of higher than 500000 g/mol, for example of from 500000 g/mol to 3 x 106 g/mol, for example about 1000000 g/mol or even more, depending on their possible degree of polymerization.


Mabile also teaches hydroxypropyl guar hydroxypropyltrimonium chlorides with molecular weights of at least 10,000 g/mol which overlaps with the lower than 1,500,000 g/mol and overlaps with the between about 100,000 g/mol to lower than 1,500,000 g/mol called for in instant claim 19.  Molecular weights of at least 10,000 g/mol also overlap with the between about 150,000 g/mol to lower than 1,500,000 g/mol in claim 29 and the about 200,000 g/mol to lower than 1,500,000 g/mol as well as the lower than about 1,400,000 g/mol in claim 31 and the lower than about 1,300,000 g/mol in claim 32.  
A hydroxypropyl guar hydroxypropyltrimonium chloride is used in the shampoo in Example 1.1 in an amount of 0.3 parts by weight.  Mabille also teaches a method of repairing split ends that comprises contacting the damaged part of the hair with the composition. (See Mabille page 28, lines 29-32).  0.3 parts by weight falls within the 0.01 to 2 parts by weight called for in instant claim 20.  
Therefore Mabille teaches repairing split ends with a composition comprising 0.3 parts by weight of a hydroxypropyl guar hydroxypropyltrimonium chloride and an oil.  Hydroxypropyl guar hydroxypropyltrimonium chloride is a guar derivative as called for in instant claim 15.  It also has a cationic group that is a quaternary ammonium group as 
Mabille identifies the guar derivative as an agent which enhances the selectivity of the treatment for damaged hair when a composition comprising an oil and the guar derivative is used. This amounts to identifying this guar derivative as a conditioner for damaged hair, since Mabille mentions split ends as a sign of damaged hair.  (See claim 9).  
It would have been prima facie obvious for one of ordinary skill in the art following the methods taught in Mabille to contact the damaged portion of hair containing split ends with the compositions containing 0.3 of a hydroxypropyl guar hydroxypropyltrimonium chloride having a molecular weight of at least 10,000 g/mol  and oil taught in Mabille in order to treat the split ends of hair as taught by Mabille.  



Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mabille et al. WO 2010/118925 (10/21/2010) as applied to claims 13, 15-20, and 27-32 and further in view of Scheuremann et al. US 2017/0151139 (12/1/2015).          
Mabille is described supra.  Mabille teaches a hydroxypropyl guar hydroxypropyltrimonium chloride but does not teach a hydroxyethyl guar 
Scheuremann et al. teaches a method of caring for hair by contacting it with a hair treatment composition containing hydroxyethyl guar hydroxyethyltrimonium chloride for the purpose of conditioning hair and reducing split ends. (See Abstract, [0119],  [0150]).  Scheuremann teaches that the hydroxyethyl guar hydroxyethyltrimonium chloride in a hair treatment composition can reduce the amount of split ends and benefit hair. (See [0150]).  
It would have been prima facie obvious for one of ordinary skill in the art following the methods taught in Mabille to contact the damaged portion of hair containing split ends with a composition containing hydroxyethyl guar hydroxyethyltrimonium chloride taught in Scheuremann in order to reduce the number of split ends of hair as taught by Scheuremann.  



Response to Arguments
Applicants’ arguments of September 30, 2021 have been fully considered and are found to be mostly persuasive.  
Applicants note the amendments to the claims and the places where these amendments find support. 
Applicants argue that “pbw” stands for parts by weight which is well-known by those skilled in the art.  Respectfully, Applicants appear to mistake the claim objection 
Applicants note that the claims have been amended to recite that the average molecular weight is lower than 1,500,000 g/mol and Palaban discloses that Jaguar C162 has a MW of 1.5-2.0 million.  Applicants note that formulations 1-3 exhibited significantly improved split end mending compared to the Comparative Formulation which has Jaguar C13S.  Applicants repeat these arguments for Scheunemann and assert that Scheunemann does not remedy the deficiencies of Mabile and Pabalan.  


In light of the amendments to the claims, the rejection has been withdrawn above and a new rejection has been applied.
Applicants’ obviousness arguments have been carefully reviewed and are found to be mostly unpersuasive.  Applicants note that Palaban discloses that Jaguar C162 has a MW of 1.5-2.0 million, but Applicants overlook that Mabile discloses on page 4 a range of average molecular weights and a range of DScat values that are preferable.  The disclosure of Mabile is not limited to its Examples.
With respect to Applicants’ notation that formulations 1-3 exhibited significantly improved split end mending compared to the Comparative Formulation which has Jaguar C13S, this does not negate the disclosure of Mabile of a range of average molecular weights and a range of DScat values that are preferable.  As described in the 
The remainder of Applicants’ arguments are moot in view of the new rejections applied above.



Conclusion
No claims are allowed.  


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SARAH  CHICKOS/
Examiner
Art Unit 1619



/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616